 ROLLINS TELECASTING, INC.613Rollins Telecasting,Inc. and Teamsters Local UnionNo. 648,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca.Cases 3-CA-4538, 3-CA-4591, 3-CA-4636,and 3-RC-5218October10, 1972DECISION,ORDER,AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn March 30, 1972, Administrative Law Judge 1BenjaminK. Blackburn issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order' as modified herein.1. In the latter part of August, H. L. Kelly wasoffered a job transfer. Before accepting the transfer,she inquired whether she would be considered a confi-dential employee and ineligible to vote in the upcom-ing election. Respondent's station manager expressedhis opinion that she would be a confidential employeeand therefore would not be eligible to vote in theelection. Having been so informed, she accepted thetransfer.Unlike the Administrative Law Judge, we donot find that Respondent violated Section 8(a)(1) ofthe Act by his statement to Kelly. The fact that theBoard subsequently determined that she wasan eligi-ble voter does not alter the noncoercive nature of hisstatementin the circumstances in which it was made.iThe titleof "Trial Examiner" was changedto "Administrative LawJudge" effective August 19, 1972.2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's establishedpolicy not to overrulean Administrative Law Judge's resolutions with respectto credibility unlessthe clear preponderanceof allof the relevant evidenceconvinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefully examined the record and findno basis for reversing his findings3For the reasons set forth in his separate opinion inUnited Packing Com-pany of Iowa, Inc,187 NLRB No. 132, Chairman Miller concurs in theissuanceof the bargaining order, but only on the basis of Respondent'sserious violationof Section8(axl) and(3) of the Actas set forth in theattached Administrative Law Judge'sDecision.2.We agree with the Administrative Law Judgethat Vice President James Roddey's speech of August11was understood by the employees to mean in itstotality that it would be futile for them to vote for theCharging Party. Roddey emphasized three mainpoints. First, he pointed out that the Respondent hadpreviously closed a business enterprise rather thandeal with the Teamsters. Second, he pointed out thatif the Teamsters attempted to force Respondent todeal with them through a strike, the employees wouldlose their jobs "temporarily or permanently" throughreplacements. Third, he suggested that the employeesorganize a committee to deal with Respondent andindicated they would benefit by such a procedure.'The Administrative Law Judge found that all threepoints taken together were violative of Section8(a)(1).Contrary to our dissenting colleague, the employer'sspeech found lawful by the Board inTexaco Inc.,178NLRB 434, contained no threats or promises. Theemployer there did not suggest that employees wouldlose their jobs in the event of a strike, and, unlike thespeech in the instantcase,was a balanced appraisalof the rights of employees with respect to union repre-sentation.3. In agreement with the Administrative LawJudge, we have overruled challenges sufficient innumber to affect the outcome of the election, andhave sustained certain of the Union's objections toconduct affecting the validity of the election. Accord-ingly we, shall remand the representation case to theRegional Director for Region 3 with directions thatthe challenged ballots be opened and counted, andthat a revised tally issue. If the revised tally establishesthat Teamsters Local Union No. 648, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, represents the majorityof Respondent's employees in the agreed-upon appro-priate unit the Regional Director shall certify it as thecollective-bargaining representative of the unit em-4 In concluding that JamesRoddey's speechto employees on August I Iviolated Sec. 8(a)(1) of the Act, ChairmanMiller reliessolelyon the findingthatit contained a veiled promise of benefit for foregoing unionization anddealing directlywith Respondent.Unlike hiscolleagues,Chairman Millerwould not find thatRespondent violated Sec.8(axl) by thestatementsRoddey andDixon made concerning strike replacements.The Board, inTexaco Inc.,178 NLRB 434, foundsimilar statements did not exceed thebounds of protection afforded by Sec. 8(c) of the Act.Furthermore,Chair-man Miller doesnot agreethat Roddey's speech contained a veiled threatthat Respondent would close down ratherthan dealwith the Union. TheAdministrative Law Judge did not credit any testimony to that effect.Rather,he relied on Roddey's concession,evidencedsoleyby the latter's testimonythat he toldemployees that at another location"it had been the Company'sdecisionthatratherthansubmitto the demands[of the Teamsters] that wefeltwere unreasonable,we would preferto close that office." (Emphasissupplied.)It isupon this testimonythat the alleged violation of Sec. 8(axl)must be tested. Viewedseparately or in the context of the entire speech, thisstatement does not suggest that Respondent would close down rather thandeal with the Union.199 NLRB No. 92 614DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees. Otherwise, we shall directthat the election beset asideand thatthe Regional Director dismiss thepetition. in Case 3-RC-5218 and vacate allproceed-ings in connection therewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Rollins Telecasting,Inc., its officers,agents, successors,and assigns, shalltake the action set forth in the Administrative LawJudge's recommended Order as modified herein:1.Delete paragraph 1(f) from the recommendedOrder.2. Insert the following after the last paragraph ofthe recommended Order:"IT IS FURTHER ORDERED that the election be setaside, the petition in Case 3-RC-5218 be dismissedand all proceedings in connection therewith be vacat-ed, if, after the opening and counting of the two chal-lenged ballots, the tally of ballots shows that theUnion has not obtained a majority of the votes cast."3. Substitute the attached notice for the Adminis-trative Law Judges.DIRECTIONIt is hereby directed with regard to the electionheld on September 28, 1971, in Case 3-RC-5218, thatthe Regional Director for Region 3 shall, pursuant tothe Board'sRules and Regulations,within 10 daysfrom the date of this Direction, open and count theballots of Patrick Connelly and John Ryan, and there-after prepare and cause to be served on the parties arevised tally of ballots, including therein the count ofthe above ballots; andIT IS HEREBY FURTHER DIRECTEDthatif the resultsaccording to the revised tally indicate that the Peti-tioner has received a majority of the total votes cast,including the above-named challenged ballots, theRegionalDirector certify Petitioner as the exclusiverepresentative for collective-bargaining purposes ofthe employees in the appropriate unit. However, if therevised tally of ballots shows that Petitioner has notreceived a majority of the total ballots as providedabove, then it is ordered that the election held onSeptember 28, 1971, in Case 3-RC-5218 beset aside,and all proceedings connected therewith vacated.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THEThe National Labor Relations Board having found,after a trial, that we violated Federal law in variousways, we hereby notify you that:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.WE WILL NOT discharge you for engaging inunion activities.WE WILL NOT promise you raises and otherbenefits for rejecting union representation.WE WILL NOT threaten to close the station ifyou vote for union representation.WE WILL NOT tell you it would be futile foryou to vote for union representation.WE WILL offer Patrick Connelly and JohnRyan immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions andmakethem whole for any earnings they lost as a resultof their discharge on July 16, 1971, plus 6 percentinterest.WE WILL, upon request, even if the electionheld at the station on September 28," 1971, doesnot result in certification of Local 648, bargaincollectivelywith Teamsters Local Union No.648, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as your exclusive representative and, ifan understanding is reached, embody it in asigned agreement. The unit appropriate for suchbargaining is:Allour employees at Television StationWPTZ, Plattsburg, New York and at TerryMountain, New York, including office clericalemployees, but excludingsalespersonnel,managerial employees, confidential employ-ees,watchmen and guards, professional em-ployees, and supervisors as defined in the Act.All our employees are free, if they choose, to joinTeamsters Local Union No. 648, International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organiza-tion.ROLLINS TELECASTING, INC.(Employer)NATIONALLABOR RELATIONS BOARDDatedByAn Agency of the UnitedStates Government(Representative)(Title) ROLLINS TELECASTING,INC.615We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Fourth Floor, The 120 Building, 120Delaware Avenue, Buffalo, New York 14204, Tele-phone 716-842-3112.TRIAL EXAMINER'S DECISIONMelvin and Mrs. Kelly. Consequently,I recommend thatthe challenges to the ballots of Connelly and Ryan be over-ruled, but that the challenge to the ballot of Melvin besustained. This should lead to a second revised tally ofballots which will show a majority of Respondent's employ-ees voted for representation by the Charging Party, andcertification of the Charging Party within the context ofCase 3-RC-5218 willresult. (Connelly and Ryan did nottestify explicitly that their challenged ballots were cast forthe Charging Party. However, they initiated the ChargingParty's organizational campaign, and nothing which hap-pened to them between their discharge and the electionwould indicate a change of heart in the interim.) In the eventthat it does not, I recommend that certain objections to the-election held on September 28 be sustained, that the pro-ceedings in Case 3-RC-5218 be vacated, and that the issueof Respondent's obligation to recognize and bargain withthe Charging Party be resolved in accordance with theGis-selprinciple(N.L.R.B. v. Gissel Packing Company,395 U.S.575), as found below.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considerationof briefs, I make the following:STATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Trial Examiner: The petitionwas filed in Case 3-RC-5218 onJuly 22,1971.' The chargein Case 3-CA-4538 wasfiled on July 23.A Stipulation forCertification Upon Consent Election in Case 3-RC-5218was approved by the Regional Director on August 23. Thecharge in Case 3-CA-4591was filed on September 17. Theelection in Case 3-RC-5218 was held on September 28. Sixchallenged ballots were determinative.Objections werefiled on October 4. The chargein Case 3-CA-4636was filedon October 20 and amended on October 28 and again onNovember 11. The Regional Director consolidated Cases3-CA-4538,4591,and 4636 for hearing and issued a consol-idated complaint on November 29. He issued his Report onChallenges and Objections in Case 3-RC-5218 on Decem-ber 7.In it,he consolidated Case 3-RC-5218 with the threeunfair labor practice cases in the event a hearing proved tobe necessary.On January 18, 1972,the Board issued a Deci-sion and Order in the consolidated cases in which it ordered,under circumstances which have come to pass(i.e., openingof the other three challenged ballots and challenges stilldeterminative),a hearing on three challenged ballots andseveral objections.Hearing on all four cases was held inPlattsburgh,New York,on January 24, 25, 26, and 27, 1972.(The General Counsel'smotion to correct the transcript ishereby granted.)The principal issue litigated was whether Respondentdischarged Patrick Connelly and John Ryan onJuly 16,James Melvin on September 9, and H. L. Kelly on Novem-ber 9 for reasons which violated Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended.For thereasons set forth below, I find that it did so in the cases ofConnelly and Ryan,that it did not do so in the cases ofFINDINGS OF FACT1. JURISDICTIONRespondent, a Delaware corporation, operates a tele-vision station known as WPTZ in Plattsburgh, New York.The station annually grosses more than $100,000 and re-ceives goods valued at more than $50,000 whichare trans-ported to it directly from points outside the State of NewYork.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The ChargingParty is a labor organization within the meaning of Section2(5) of the Act.,II.THE UNFAIR LABOR PRACTICESA. Facts1.The discharge of Patrick Connelly and John RyanWPTZ is one of three television stations owned byRespondent. Respondent is part of the media division ofRollins, Inc. Along with other "media"-i.e., cable tele-vision, outdoor advertising, and radio-the three stationsare under the direction of James Roddey, group vice presi-dent in charge of Rollins' media division. In late June andearly July Roddeysummoned the managers of the enter-prises under him to Respondent's home office in Atlanta fora series of meetings. The television stations' turn came onJuly 9 and 10. WilliamEaton, manager ofstationWPTZ,was in Atlanta at that time for that purpose.Roddey explained to Eaton and the managers of theother two television stations that various developments inthe television industry such as the loss of cigarette advertis-'Dates are 1971 unless otherwise indicated. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDing revenues after January 1, 1971, had created a problemwith respect to Respondent's anticipated profits. He point-ed out that income projections which he had made for thefiscal year that began on May 1 were running behind. Hegave each a budget for the quarter beginning August 1 andinstructed them to work together with the data available,such as their anticipated revenues, to see what they coulddevise in the way of reducing such costs as total salaries,telephone, gas and oil, stationery and other supplies, andcopying work. He set the month of August as a target datefor bringing costs into line with the revised projection. Thethree managers spent the balance of the 2-day conferenceworking on the task set them by Roddey. Eaton returned toPlattsburgh on Sunday, July 11.Eaton held his usual Monday conference with his de-partment managers the next morning. He reviewed withthem his notes from the conference he had just attended. Hewent over briefly such areas as telephone, payroll, expensefor Xerox, technical maintenance expenses, and news ex-penses. He instructed each to study his own department andreturn to him with suggestions he might have for reducingexpenses.Thomas Beardsley went to work for WPTZ as a studiotechnician in February 1971. In May or June, Larry Bender,the news director, told Beardsley he would keep Beardsleyin mind for an opening WPTZ was thinking of creating inthe news department. Roddey subsequently authorized thehiring of an additional newsman. Around July 1, Bendertold Beardsley to make a test videotape. Beardsley did so.About a week later Bender told Beardsley to get a shave anda haircut because he would be starting in the news depart-ment on July 25. On Tuesday, July 13, Bender told Beards-ley that, while his transfer to the news department was stillcertain, it was being put off until mid-August becauseBeardsley could not be spared from the control room untilFrank Kennedy, engineering supervisor in the studio, re-turned from vacation.Overt union activity began later that same day, July 13,among WPTZ's employees. Discussions of unionizationhad been going on among the employees for a month ormore. Eaton was aware of these discussions and knew thatPatrick Connelly was involved in them.On that afternoon, one of these discussions resulted inConnelly's telephoning the office of the Charging Party andmaking an appointment for the following day.PatrickConnelly is the son of Robert Connelly,WPTZ's salesmanager. He went to work for the station onMay 19 as a combined film and camera man. In mid-Julyhis duties included setup and camera work on 5-minute livenewscasts at 7:25 and 8:25 a.m. (WPTZ, an NBC affiliate,begins its broadcast day at 6:55 a.m. It carries the TodayShow from 7 to 9 a.m. each weekday morning.) Connellyspent the balance of his workday in sorting, assembling, andpackaging film used by the station. In these tasks he workedwith and assisted Roderick Wilson, WPTZ's film editor.Connelly was accompanied to the office of the Charg-ing Party in the late afternoon of July 14 by John Ryan.Ryan started with WPTZ in March 1970 as a film andcamera man. In June 1970 he transferred to the news de-partment. In July 1971 his duties included presentation ofthe 7:25 and 8:25 a.m. newscasts. He then spent the balanceof his day covering news events and preparing them forpresentationon WPTZ's evening newscasts.He and Con-nelly went to the Charging Party's office when theyfinishedwork on July 14.Connelly and Ryan talked to VictorMousseau, theCharging Party's president and business agent.They ex-plained their interest in being represented by the ChargingParty.Mousseau explained the procedures for organizing aunit of employees. He gave them a supply of a bookletentitled "The Law and You" which the Charging Party usesin its organizing campaigns.The back cover of the bookletisa perforated authorization card which is torn off andexecuted by employees who want union representation.Connelly signed an authorization card on the spot and leftitwith Mousseau.Connelly and Ryan went from Mousseau's office to theDairy Queen, a limited menu restaurant next door to WPTZfrequented by WPTZ's employees. There they discussedtheir strategy for signingup WPTZ's employees. Ryansigned an authorization card at that time. Connelly andRyan divided up a list of other employees they thoughtwould be interested and set out to solicit their signatures.Connelly signed up Roderick Wilson on July 14; Ryansigned up Carl Leahy, Raymond Bryant, Donald Colborn,LuciusSmith,and CindyBromley.The next day, at the station, Connelly and Ryan jointlysigned up Thomas Beardsley, H. L. Kelly, and James Mel-vin.After work they sought out Richard Maynard at abaseball diamond and signed him up there. They also wentto Terry Mountain, the location of WPTZ's transmitter.However, they changed their minds about soliciting DickKrause,engineer at the transmitter,and left withoutbroaching the union subject to him. (Ryan talked to NevtonDunn, tower supervisor, about joining the Union at Dunn'shome on the evening of July 15. Ryan and Connelly bothmentionedwhat theywereup to on July 15 to LarryBender,Ryan's immediate supervisor. Bender wished them luck.)Eaton also visited the transmitteron July15.On hisreturn, while he was seated in his office a few minutes after5 p.m., he answered the telephone. The callerwas Krause.Krause asked Eaton if Ryan was there, explaining that hiswife told him Ryan was looking for him. In the course ofthis chance conversation, Eaton told Krause that Ryan wasprobably looking for Krause in order to get him to sign anauthorization card.Eaton summonedRyan tohis office at the end of the8:25 newscast on the morningof July16. Eaton said, "John,I am sorry but we are having an economic cutback and wehave to let you go as of the 30th. You are released today.Hand in your keys." Ryan handed over his keys and tele-phone credit card. Eaton asked where Ryan's camera was.Ryan said it was in his car. As Ryan left Eaton's office,Eaton followed him. They walked through the receptionarea outside Eaton's office.Ryan said to the persons in thearea that he would be back with the Teamsters. Eaton fol-lowed Ryan to Ryan's car. Ryan gave Eaton the cameraequipment which belonged to Respondent.Eaton summonedConnelly tohis office as soon as hehad finished with Ryan. Eaton told Connelly that his posi-tion was being eliminated due to an economy cutback. Ea-ton explained thathe was eliminatingthe twolivemorning ROLLINS TELECASTING, INC.617newscasts as well as alocally produced daytime show calledNews of Womenor NOW.Eaton askedConnelly for hiskeys. Connelly gavethem to him, along with some pens andnotebooks which belonged to Respondent.Eaton asked ifConnelly had anypersonal effects in the building.Connellysaid yes, in the film department,wherehe worked. EatonaccompaniedConnelly tothe film departmentwhile Con-nelly pickedup his things,then escortedhim to the door.Ryan andConnelly went directly fromthe televisionstation tothe ChargingParty's office.They toldMousseauwhat had happened.He immediately draftedand posted ademand letter for an all-employees unit.Eaton received itbefore noon that sameday. Eaton advised Atlanta what hadhappened.He carried the ChargingParty'sdemand letteraround unopened untilWilliam Ford,a partnerin the At-lanta law firm which represents Respondent,arrived inPlattsburg severaldays later. Ford replied to the ChargingParty's July 16 demandletter underdate of July 20. Hedeclined to recognize the ChargingParty prior to Boardcertification on the ground that Respondentdoubted theChargingParty's majority.Ryan talkedto Bendershortly afterhis discharge.Bender toldRyan he had notbeen awarethat any cutbackswere impending in the news department.The 7:25 and 8:25 a.m.newscasts werelast carried byWPTZon Monday,July 19. ArthurBradley,operationsmanager,second-in-command of the station,and an expe-riencedannouncer,performed Ryan's role.The record doesnot reveal who performedConnelly's. The recordalso doesnot revealprecisely when the NOW show disappeared fromthe air.Apparentlyitwas onor shortly after July 16. TheNOW showhad been producedfor WPTZ bya Mrs. Twellson a contract basis. Her connection with the station endedwhen the show went off the air.Connelly andRyan werepaid by RespondentthroughFriday, July 30. They did not workafter 9 a.m. on July 16.On July 23 Eatontold Beardsley his transfer to the newsdepartment was being canceled because of an economiccutback.Connelly'sdeparture caused Wilsonto have toworkovertime.Shortly afterthe electionheld in Case 3-RC-5218on September 28, Wilson asked for an assistant.Since November Wilson's stepson, a schoolboy, has workedwithWilson on a parttime basis, performingroughly thesame duties as Connelly other thanConnelly's work on themorning newscasts.2. The DairyQueen incidentOn July 21 Ryanwas seated in theDairy Queen withCarl Leahyand Thomas Beardsley when Lincoln Dixon,WPTZ's engineering manager,came in. Dixon joined thegroup.The smile on his face caused Ryan to chuckle. Dixonsaid,"You shouldn't laugh now because you are going tolose." He then said he was sorry thatRyanhad lost his joband added, "In light ofthe bad labor record of this compa-ny, John, youdefinitely should have written a letter to Mr.Eaton priorto trying toget theUnioncards signed, andprior to gettingthe Unionmovement going." (Dixon hadmade a similar comment, that a letter to Eaton before theystarted their union activities would have protectedConnellyand Ryan from discharge, to H. L. Kelly on July 16. 1 donot credit Dixon's testimony that his remark to Ryan,Leahy,and Beardsley in theDairyQueen was made afterRyan expressed some doubt about Respondent'smotive forfiring him.)Around thesame day, Dixon told Dennis McDowell,a studio engineer,in the course of a conversation about theunion situation initiated by McDowell,itwas too bad theonly people who would get hurt would be the employees, theCompany was already making arrangements to bring peo-ple in in the event of a strike,and the station could keeprunning a lot longer than the employees who would go outon strike.3. JamesRoddey'sAugust 11 speechAs alreadyindicated, the petitionwas filed in Case3-RC-5218 assoon as Respondentrejectedthe ChargingParty's July 16 demandfor recognition,and the election washeld on September 28. In the interim,Roddeymade twotrips to Plattsburghin connectionwithRespondent's cam-paign. He spoke to the employeeson August11 and againon September26 or 27. On August11, in his own words, hesaid:Q. Would youbegin at the beginning of the meet-ing, anddescribewhatyou said,and what was said toyou?A. It is in thetestimony I have heard-I haveheard thatitwas characterized as a speech. It was moreof an extraneous discussionabout theCompany's posi-tion.I thinkI generally began by explaining why I wasthere-thatitwas generally understood that I was therebecause ofthe Unionactivities, and that I wanted tomake the Company's position, as far as the home officeof Rollins,very clear;that we did not want a Union;that I wasthere to find out what conditions existed thatwouldcause the people to wanta Union.In additionto that, I indicated that I had heardfromMr. Eaton-that he hadreported to me that therewere rumorsthat theTeamsters were apowerful Un-ion; that theywill pull a great deal of pressure onRollins through contractstheyhad with Rollins, andwith companiestheydealt with acrossthe country, be-cause Rollins is a national concern.Also thatI heard the Teamsters werevery tough,and a lot tougher than the last union that had beenactive inStationWPTZ.I heard thattheywould beable to getthe Companyto agree with things that theother union had not.I pointed out to themthatI didn't believe that wasthe case; that first of all we had union contracts withTeamstersin our Company; that the only connectionwe had with the Teamsters was an office in Florida thattheyhad organized, and that it had been theCompany'sdecision that rather than submit to the de-mands that we felt were unreasonable, we would preferto close that office.I indicated that I would be the man that theywould bargain with,and I would deal with them atarm's length;that I acknowledge that the Teamsterswere a hard bargaining force,but that I would bargain 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDhard also, and that the election, if in favor of the Un-ion, would not mean they would automatically get allof these benefitsthat they felt they wanted; that it onlygave the Union the right to negotiate, and that therewas no legal means by which the Union could force usto agree with anything that we did not believe was inthe best interest of the Company; that one method theymight use would be to strike.I told the people that if they did strike under cer-tain circumstances, that they could be replaced tempo-rarily or in other circumstances they could be replacedpermanently.Q. Did you give any explanation for the temporaryor permanent replacement?A. I don't think there was any question on thatparticular issue.sssQ.... what if anythingwas saidabout an employ-ee committee?sA. Well, I have to tell a little background. I hadasked for questions about why they needed a union.There were several responses, some of which quitefrankly surprised me. Some of the employees said theywere having to get Welfare in order to exist. Some ofthem had two jobs in order to support their families.One remark that was made, was that they had toget food stamps-federal government food stamps. Iindicated that I was surprised, and that I didn't knowthat conditions like that existed.They also said that the cost of living was extremelyhigh, and I acknowledged that I didn't know that untilI came up here, and had discussions with Mr. Eaton-we had discussed the issue and it was pointed out to methat the cost of living is fairly high in the Plattsburgharea.In response to that, I replied to that that if theywould like to get something together, either individual-ly or as a group or committee, and talk to me, andexplain to me the problems, I would certainly be willingto do so.Q. Anything said concerning investigating otherstations?A. I offered to get the wage scales and the cost ofliving figures for comparable markets in upstate NewYork, New England and so forth.Q. What if anything else was said in the course ofthe meeting?A. I believe that particular meeting, there was adiscussion about our recent union activities in Dela-ware. I pointed out that the Company had won theelection, and that the organizational efforts were at-tempted by a large national union.This was cable television, and that the Companyhad won the election. I don't remember the exact num-ber of the vote-I think it was 14 to nothing. I said thatsince that time the Company had formeda committeeof employees, and this was working very successfully.sss0Q. Going back to the previous meeting, there wastestimony earlier concerning the question about thedischarge of Mr. Connally and Mr. Ryan, and do youremember that?A. Yes.Q. Tell the Trial Examiner what happened.A. Somebody brought the question up-I don'tremember-several people in the group were quite ac-tive in asking questions.One of the persons asked about the termination ofMr. Ryan and Mr. Connally. I think I remarked thatitwas done hastily.Q. Did youmake an explanation?A. I was asked for an explanation, and I said thatIwas not really at liberty to discuss that matter at thattime.114. Janet Newbegin's attempts to get a raiseJanet Newbegin, hired on May 3 at $1.95 an hour, wassales and engineering secretary at WPTZ. After working 2or 3 months, she sought a raise.,The evidence with respectto what resulted from her campaign presents the only signif-icant credibility conflict in this record. The conflict is be-tween Miss Newbegin and Lincoln Dixon, one of MissNewbegin's immediate supervisors. According to Newbe-gin,Dixon talked to her in terms of a raise if the ChargingParty did not win the election. According to Dixon, he toldher she would get a raise after the election regardless of theoutcome.More specifically, Dixon testified that he dis-cussed their conversations about a raise with Roddey, Rod-dey thought that Miss Newbegin was baiting him in orderto create an unfair labor practice or an objection to theelection, and that, on Roddey's instructions, he told MissNewbegin, when she drove him to the Plattsburghairporton September 16, that she would get a raise to $100 a weekregardless of who won the election. I credit Miss Newbeginover Dixon, principally because of the insight provided bythe forthright testimony of Robert Connelly, the sales man-ager, into the atmosphere at WPTZ in July, August, andSeptember.Robert Connelly testified that his son's union activitiesso disrupted his home life that he and Patrick were notspeaking to each other during this period. Connelly was"working on" his wife to determine "what the hell" Patrickwas doing organizing for the Charging Party. Connelly saidto his wife, "He ain't been here long enough for anybodyto hurt him or for him to know anything about the busi-ness."Mrs. Connelly said, "Well, your company's skirtsaren't so damned clean either." She said that Patrick hadtold her Respondent was trying to bribe Janet Newbegin tovote for it.Connelly replied, "No way." ROLLINS TELECASTING,INC.619Miss Newbegin struck me as an intelligent young wom-an who would have no trouble understanding what wasbeing said to her by her bosses during the heat of an organiz-ing campaign.The fact that what was said to her became acause celebreat the time convinces me that her version is tobe preferred over Dixon's.Sometime in late July or early August, Miss Newbeginbegan complaining to Dixon that she could not live on herincome. Dixon asked her what she thought a fair salarywould be. She said that she needed $90 a week to live on.Dixon agreed that she was worth $90 a week and promisedto try to get it for her. The wage freeze instituted by Presi-dent Nixon in mid-August obviously intervened, for whenMiss Newbegin carried her campaign to Eaton in August,he told her that he could not give her the raise she deservedbecause of the President's wage freeze and the pendency ofthe election. This came during a conversation in which Ea-ton also told Miss Newbegin that there were no advantagesfor the employeesin a unionand pointed out that when theemployees at another of Respondent's companies went onstrike,Respondent simply brought in replacements.The culmination came on September 16. (The com-plaint speaks of illegal promises of wage increases by Dixonon three occasions in August and September "in an automo-bile on route to the airport and in the studio at WPTZ." Myfinding as to the precise date on which this conversationtook place in based on Dixon's testimony, which I credit,that September 16 was the only occasion during this periodwhen Miss Newbegin drove him to the airport. Dixon'smemory was corroborated by his pilot's log. In light ofDixon's admission that Miss Newbegin drove him otherplaces during thisperiod,I attach no significanceto the factthat Miss Newbegin testified to two different conversationswith Dixon about her salary while on trips to the airport orto her vagueness as to the precise dates on which theseconversations took place. Respondent's contention that thisallegation of the complaint should be dismissed, especiallyin light of its essentially unsuccessful efforts to have thecomplaint clarified through a motion for a bill ofparticulars, because the General Counsel's evidence did notconform to his pleadings, is without merit.) On their way tothe Plattsburgh airport that day in Miss Newbegin's car,Dixon asked her if she remembered their conversationabout $90 a week. When Miss Newbegin said that she did,Dixon told her that she would get a raise to $100 a week ifthe Charging Party lost the election.When Roddey visited WPTZ a day or two before theSeptember 28 election, he told Miss Newbegin he would seeto it that any promises which had been made to her werekept. On September 28, just before she voted, Dixon said toher, "Remember, I have committed you to the company."5.H. L. Kelly'stransferH. L. Kelly went to work for WPTZ on December 14,1970, as logging secretary under the supervision of ArthurBradley, the operationsmanager.Around August 20 CindyBromley, the continuity secretary, resigned. Because of theimportance of the continuity secretary's job and the quali-ties required of the incumbent if it is to be performed prop-erly it was decided to transfer Bradley's secretary, AnnBowen, to that position. Bradley offered Miss Bowen's jobtoMrs. Kelly. He explained that Miss Bowen would takecertain of her old tasks-i.e., the preparation of certainrecurring documents-with her to her new job and that Mrs.Kelly would retain certain of her peripheral duties-i.e., thepreparation of certain weekly reports-but that, in themain, Mrs. Kelly's new duties would consist ofacting as hisprivate secretary. A new employee was to be hired to takeoverMrs. Kelly's primary duty, logging. Mrs. Kelly hadrecently heard, at a unionmeeting, about some of the intri-cacies of Board law on unit inclusionsand exclusions, in-cluding the rule relating to confidential secretaries. (TheCharging Party held threemeetingsfor Respondent's em-ployees during the campaign, one in July and two, appar-ently in August. Prounion employees, Mrs. Kelly included,also wore "Vote Teamster" buttons while at work duringthis period.) Consequently, she asked Bradley what effectsuch a transfer would have on her status. Bradley referredher to Eaton. Eaton told her that becoming Bradley's pri-vate secretary would make her a confidential employee andthus she would be ineligible to vote in the upcoming elec-tion.Mrs.Kelly asked for some time to think aboutBradley's offer. She eventually accepted. She started on hernew duties on Monday, August 30.H. L. Kelly's name was not on the list of eligible em-ployees prepared by Respondent for use at the election onSeptember 28. AnnBowen's namewas. Mrs. Kelly voted achallenged ballot. (William Ford, Respondent's attorneywho was at the location on election day, also told her shecould not vote because she was a confidential employee.)She was challenged by the Board agent conducting the elec-tion on the ground that her name was not on the list. In hisDecember 7 Report on Challenges and Objections, the Re-gional Director concluded that she was not a confidentialemployees and recommended that her ballot be opened andcounted; it was, on January 21, 1972, along with two otherchallenged ballots, pursuant to the Board's order of January18, 1972. The revised tally of ballotsissuedon January 21,1972, shows 11 votes for the Charging Party, 11 votesagainst, and 3 determinative challenges. (The original tallyshowed 10 votes for the Charging Party, 9 against, and 6determinative challenges.)Shortly after Mrs. Kelly's transfer, Janet Newbegin hada conversation with Bradley. Miss Newbegin remarked thatAnn Bowen was acting like a 5-year-old and very upset thatMrs. Kelly was made Mr. Bradley's secretary. She said shewas surprised that Miss Bowen had not figured out thatRespondent made Mrs. Kelly a confidential secretary inorder to kill her vote for the Charging Party. Bradley askedMiss Newbegin why she did not tell thattoMiss Bowen.Miss Newbegin said she was going to.At the hearing, counsel for Respondent stipulated thatH. L. Kelly and Ann Bowen were in the unit on variousdates in July on which the General Counsel contends thatthe Charging Party represented a majority of Respondent'semployees under theGisseldoctrine,supra,although Re-spondent reserved its position for future litigation growingout of Case 3-RC-5218 that, as Bradley's private secretaryon and after August 30, Mrs. Kelly was a confidential em-ployee. Ann Bowen was Bradley's private secretary on theJuly datesin issue. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARD6.Thedischarge of James MelvinMrs. Kelly attempted suicide on Monday,September6, and was taken to a hospital.Bradley visited her on Sep-tember 7 at a time when her estranged husband was withher. As a result, Bradley exchanged only a few words withMrs. Kelly.On his return to the station,he talked to JamesMelvin,a technical director,about Mrs. Kelly's attempt tokill herself.Melvin blamed the incident on Respondent. Hesaid, "The [obscenity] capitalistic company, don't they givea [obscenity]about the people that work here? It is thecompany's fault that Kelly is in the hospital."Melvin, Mrs.Kelly's friend,visited her on the evening of September 7.Melvin was on duty at the time.He left the station for anhour without permission and without the knowledge of anysupervisor in order to go to the hospital. (No issue has beenmade in this case about Melvin's conduct on September 7.The question of whether his discharge was violative of theAct turns solely on his similar conduct on the evening ofSeptember 8.)Bradley visited Mrs. Kelly in the hospital again on theafternoon of September 8. Mrs.Kelly asked him if Melvin.could visit her that evening.Bradley replied that Melvin hadthe evening off. Mrs.Kelly corrected him. Bradley said itwas all right with him if Melvin came to the hospital thatevening.Evening visiting hours at the hospital end at 8:30.Shortly before 8 p.m. Mrs. Kelly, distraught that Melvin hadnot yet arrived,left her bed and sneaked to a public tele-phone.She called the station and asked to speak to Melvin.After a short delay, Melvin came to the phone.The recorddoes not reveal precisely what they said to each other al-though,on the basis of Melvin's subsequent conduct, aninference is justified that it was a highly emotional conver-sation.Melvin asked Carl Leahy, a tape and projectionloader who was also on duty in the studio that night,to takeover for him and prepared to leave the building.Bradley was in his office on the second floor of thestation at that time with Shawn Fitzgerald,WPTZ's produc-tionmanager.Melvin went first to Bradley's office. Hepaused in the door,said that he had to leave to go to thehospital, and started walking toward the back stairs withoutwaiting for an answer.Bradley told Fitzgerald to stop Mel-vin because Melvin had production to do that night andBradley did not want him to leave. (Bradley was referringto a commercial and an interview scheduled for taping thatevening.As technical director,Melvin would be involved inthat activity.) Fitzgerald called out, "Jim, just a minute,"and followed him down the hall.He caught up with Melvinat the top of the rear stairs.Fitzgerald said that Bradley didnot want him to leave,he had production to do. Melvin said,"I know, but I got to go," added that Leahy was taking overfor him,and continued down the stairs and out the backdoor.Fitzgerald returned to Bradley's office and said, "Hehas gone." Bradley asked what Fitzgerald had said to Mel-vin. Fitzgerald said, "Well, I told him you said he couldn'tleave.He went down the back stairs and I asked him whowas going to take over the board,and he said Carl willhandle it.As he said that,the last thing I saw was one leggoing out the back door."Bradley called Eaton at home andtold him what had happened.Eaton told Bradley to find outwhy Melvin had left so precipitously when Melvin returnedand, if Melvin's explanation satisfied him, let Melvin returnto work.Melvin left the station a little before 8 p.m. and re-turned around 9 p.m. He arrived at the hospital a few min-utes before visiting hours ended.He spent approximately 20minutes with Mrs. Kelly.In his absence,Leahyperformedthe workMelvin would have performed if he had been therewithout incident.This consisted of "switching the breaks,"i.e., performing the necessary operations,at the appropriatetimes,to cause local commercials,promotional materials,and station identifications to go on the air when breaksoccurred between network programs.Leahy indicated thateach of the items aired in this manner had, in fact,gone onthe air properly by placing a checkmark next to it on theprogram log.This is the manner in which the person whois "on the log,"i.e., the person who is responsible for main-taining the program log required of television stations by theFederal Communications Commission,indicates that thematerial aired as logged.However, Leahy did not place hisinitials on the pages on which his checkmarks appeared asthe regulations required.Neither did he indicate by signingon the cover sheet in the appropriate places that he had beenresponsible for the log during the hour Melvin had been outof the station. Thus, at the end of WPTZ's September 8broadcast day, its log for that period indicated that Melvinhad been responsible for the log during the period of anhour when Leahy had, in fact, been keeping it. If the log hadbeen kept properly,Melvin would have signed off on thecover sheet as of the time he turned the log over to Leahyand Leahy would have signed on and they would havereversed the process on Melvin's return. (Melvin was not onthe log for those hours on the evening of September 7 duringwhich he also left the station in order to visit Mrs. Kelly inthe hospital.)When Melvin returned to the station,Fitzgerald was inthe control room.He took Melvin upstairs to Bradley'soffice. Bradley said,"Jim, where did you go?"Melvin said,"Iwent to the hospital,you know that."Bradley said,"Jim, did you have permission to leave?We had work to do tonight."Melvin said, "Stop this [obscenity] and get to the point.How much of this [obscenity]am I supposed to take upwith? Can't this company give a guy time off to see some-body in thehospital?"-Bradley said, "Did you have permission to leave?"Melvin said, "No."Bradley said,"Jim, are you fully prepared to assumeyour responsibilities downstairs again?"Melvin said, "Of course."Bradley said,"All right,thank you." Melvin returnedto the studio,where he finished his shift without incident.The production work scheduled for thatevening was done.Bradley telephoned Eaton at home again and informed himthat he had let Melvin return to work.The next morning, September 9, Bradley checked thelog for the preceding day in his customarymanner. Hediscovered the aforementioned discrepancies for the firsttime. He reported to Eaton.Eaton telephoned Atlanta andconferred with Respondent's authority on FCC regulations ROLLINS TELECASTING, INC.621relating to the maintenance of program logs. He was ad-vised on how to rectify the discrepancies so that the FCCwould not penalize WPTZ if it discovered what had hap-pened. Pursuant to this advice, Bradley prepared and signeda To Whom It May Concern memorandum explaining whathad happened, which was attached to the front of the log.That evening, when Leahy was again on duty, Bradleyasked him to sign and initial the September 8 log. Leahy saidhe wantedtime, in view of Melvin's discharge earlier thatday, to getsome legaladvice before he did so. Leahy wassummonedto the station the next morning, September 10,by Eaton. Leahy checked with Mousseau before he went.He arrived at the station a little after noon. He signed andinitialed the September 8 log. He demanded and received 4hours' pay for being called in 4 hours before his normal 4p.m. starting time.Meanwhile, on September 9, Melvin reported for workat 3 p.m. He was summoned to Eaton's office. Eaton saidhe was sorry but, due to what had happened the nightbefore, he had no alternative but to dismiss Melvin. He gaveas his reason the fact that Melvin had left the station with-out permission and committed a serious FCC log violationthe previous evening. Melvin, upset, said he hoped Eatonwas glad he had finally got Melvin. He added that his onlyregret was that he had let his professionalism slip to thepoint where he made a mistake in logging. Melvin asked ifhe was to receive 2 weeks' pay. Eaton said no, when a personis fired for cause, he is not entitled to 2 weeks' notice,Melvin was to leave immediately. Eaton asked Melvin forhis keys. Melvin gave them to Eaton and left.Melvin returned to the station on September 16 in or-der to find out whether he was going to receive pay hethought he was entitled to for showing up for work onSeptember 9. Eaton saw him and told him visitors were notallowed in the station. Melvin said he had simply come into fill out his timesheet. Eaton threatened to throw Melvinout if he did not leave the building immediately. As Melvinwas leaving the building he was stopped by Lincoln Dixon.While Melvin was in Dixon's office, Eaton called Dixon onthe intercom. Dixon told Melvin he had better leave thebuilding.Melvin did so.It is not uncommon at WPTZ for the person who is onthe log to leave the studio-control room area for short peri-ods of time to go to the Dairy Queen, or to the toilet, or tooffices on the second floor without signing off and thenback on the log. Similarly, it is not uncommon, although ithappens less frequently, for a technical director to miss abreak because he happens to be out of the control room atthe time for one reason or another and for someone in thecontrol room to switch it for him and make an appropriatecheck mark or marks on the log without initialing the log.In those cases, the person who has been technically on thelog has been in a position to be personally aware that theitemswhich the log says were aired were, in fact, aired, asrequired by FCC regulations. However, no person who wason the log has ever turned over the log to another personunder circumstances analogous to the evening of September8, for example,when he was called home in an emergencyduring his shift, without signing off the log when he left andback on when, and if, he returned. On the other hand, noemployee of WPTZ was ever discharged prior to September9 for failure properly to perform his duties in connectionwith the log. The only instance, prior to September 9, inwhich an employee was disciplined involved Donald Col-born, another technical director. Colborn receiveda letterof reprimand for failing to sign off the log at the end of thebroadcast day on several occasions and for switching breaksin a sloppy manner.Paragraph (a) of section 73.669 (general requirementsrelating to logs) of FCC regulations reads:The licensee or permittee of each television broad-cast station shall maintain program, operating andmaintenance logs as set forth in §§ 73.670, 73.671, and73.672. Each log shall be kept by the station employeeor employees competent to do so, having actual knowl-edge of the facts required, who in the case of programand operating logs shall sign the appropriate log whenstarting duty, and again when going off duty.Paragraph 1 of section 17-04.11 (programlogs) ofRespondent's operations and precedure manual reads:Falsifying program logs shall constitute sufficientgrounds for dismissal of the individual or individualsconcerned.Mrs. Kelly was discharged from the hospital on theafternoon of September 9. She called Eaton and told himshe was goingaway for a few days and would probably beback the middle of the following week. Eaton told her totake the whole week off if she needed it. He told her to getbetter, she had a job with WPTZ for the rest of her life ifshe wanted it. While Mrs. Kelly was out sick he arrangedwith Roddey for a waiver of Respondent's sick leave rulesso that Mrs. Kelly could be paid for the entire time she wasoff.Mrs. Kelly was paid. Eaton and Bradley also held ameeting of several of the female members ofWPTZ's staff,apparently those with whom Mrs. Kelly had had some per-sonality conflicts prior to her breakdown, and discussedwith them a compassionate attitude toward her when shereturned.On Tuesday, September 14, Mrs. Kelly received a callfrom Melvin. Melvin told her Bradley was trying to get intouch with her. Mrs. Kelly called Bradley. Bradley askedher to come to the station because Eaton and he wanted totalk to her about coming back to work, her work was pilingup. She went. The upshot of the conference was that Mrs.Kelly returned to work on the afternoon of September 15.Mrs. Kelly did not have an easy time of it betweenSeptember 15 and the termination of her employment onNovember 9. Two additionalmeetings of female employeeswere held after her return. The first was held by Eaton 2 or3 days after September 15 and was similar to the one heldwhile Mrs. Kelly was out sick. The second was held aroundOctober 1 as a result of Mrs. Kelly's complaint to Bradleythat the other women were picking on her. Mrs. Kelly,Bradley, and Eaton were all present at this one. Mrs. Kellyand the other women aired their grievances. Bradley andEaton essayed the role of conciliators. (I do not credit Mrs.Kelly's testimony that she does not recall participating insuch a meeting around October 1.)Around October 12 Mrs. Kelly had an exchange withBradley illustrative of the strain she was feeling.Bradleycame into the office and asked Mrs. Kelly if she had seenthe sign at the Big N, a discount store across the street from 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDWPTZ. Mrs. Kelly said she had not. Bradley said the BigN was taking applications. Mrs. Kelly asked Bradley if hehad applied. Bradley replied, "Why don't you quit beforewe have to discharge you, it would make it simpler." (I havecredited Mrs. Kelly over Bradley as to the direct quotationfor purposes of this Decision. Bradley testified that he re-plied, "Oh, you don't really mean that." However, I have nodoubt, as Bradley emphasized and as even Mrs. Kelly'stestimony of what led up to the quotation confirms, whatev-er Bradley said was said in a bantering manner. In view ofMrs. Kelly's medical history and what I observed of heremotional state at the hearing, I suspect she heard wordsmore menacing than Bradley actually spoke.)7.Other events in OctoberIn October Janet Newbegin's father was seriously ill.She was given Friday, October 8, off in order to go hometo see him. She wasillon Thursday, October 7, and took offto consult a doctor, apparently without notifying Respon-dent. Lincoln Dixon, one of her bosses, went looking for herand was informed by a neighbor, incorrectly, that she wasat an infirmary. Dixon called the infirmary and was toldthat she was not there. When Miss Newbegin returned towork on October 12, she was called in by Robert Connelly,her other immediate supervisor. He told her that Eaton hadinstructed him to find out why she had been absent withoutleave and, if her explanation was unsatisfactory, to fire her.She explained that she had been given Friday as a day off.Connelly pointed out that she had been absent on Thursdayalso and had not provided a doctor's certificate as requiredby Respondent to justify the day off as excused sick leave.Miss Newbegin interjected the strained situation which ex-isted at the station as a result of the organizing campaignwhich had not yet been resolved by pointing out to Connellythat Respondent had tried to bribe her to vote for it andaccused Connelly, implicitly if not explicitly, of threateningto discharge her because of her union activities. Connellysaid that he had heard about the bribe, alluding the conver-sationwith his wife which I have set forth above in connec-tion with the credibility conflict between Miss Newbeginand Lincoln Dixon. The result of the incident was that MissNewbegin obtained a doctor's certificate explaining her ab-sence on Thursday, October 7, and was not discharged. Sheremained in Respondent's employ until January 5, 1972,when, apparently, she left of her own volition.Sometime between September 28 and October 22 adocument fell into Eaton's hands which purported to ana-lyze, from the Charging Party's point of view, how eachemployee had voted in the Board election on the formerdate. On the latter date EatonsentRoddey a personal andconfidential letter which read:Following is a brief appraisal of all station person-nel in or out of the voting unit including various opin-ions as how they may have voted where applicable:Bird Berdan-Opinion is unanimous,includingthe planted or misplaced notes mentioned to you asreflecting an opinion from the other side, that Birdvoted Company.Ann Bowen-Although her vote has never beenopened there is no doubt how she voted or where shestands, and she has been a great and loyal help throughit all.Mike Kandis-All parties including previouslymentioned one from the other side count him as a Com-pany vote.Leon Kelly-Again unanimous opinion that he vot-ed Company.Ed Kozlowski-By opinion from all quarters aCompany vote, and he acted as Company observerduring the balloting.Dick Krause-He was not shown on the list fromthe other side at all, I am confident that he is and wasCompany all the way and all others who know him wellenough to express an opinion agree.Pete Premo-Classified as Company by allpartiesincluding the list from the other side.Bonnie Shea-Also, classified as Company by allparties including the list from the opposition.Andy Chance-He was not reflected one way orthe other on the opposition list, and as you know hischallenged ballot is still unopened. Larry, Art and I feelconfident that when opened his ballot will be Compa-ny. I might add that when vote count is discussed withor by anyonemiscellaneous opinions seem to agreethat he voted Company.Dave Hart-Link and I both feel that he votedCompany, the opposition list said Union, Art Bradleysays Union or for which ever side did the last pitch job,and Larry doesn't feel qualified to have an opinion. Ipersonally feel that Link is close enough to him, andthat he fed enough comments back to Link aboutHenry's and others effort to convert him that I go alongwith Links Company position opinion. I don't feel heis complex enough to attempt to be an actor or that hewould have commented as he did to Link if he wereUnion oriented.Denis McDowell-Link and I both feel he was aCompany vote, the opposition list indicated Union,when pressed to state an opinion one way or the otherArt and Larry both said they would have to go Unionon him although they aren't strong in their opinions. Ifhe voted Union he has got to be a fantastic doubleagent in my opinion on the basis of various conversa-tions Link and I have had with him both before andsince the election.Rod Wilson-The opposition list said Union, I hadhim as a question mark before the vote was count-ed and now for Union. Larry feels he was a Union voteand Art feels he voted Company. Regardless of vote hehas worked hard keeping film up by himself.Lucius Smith-Classified as Union all the wayfrom all quarters. His carpenter work continues as areal asset.Al Melite-I had him as a question mark prior tothe election and now feel he was a Union vote, theopposition list didn't show his name. Art and Larrywhen pushed to say one way or anotherfeel he wentCompany. Link says he was a Union vote.Carl Leahy-The opposition list and all partiesbefore and after agreed that he voted Union. He wasUnion observer in the balloting area, and at least hewas open as to where he stood. ROLLINS TELECASTING,INC.623Charley Burnell-Before the election I had him asa question mark and now feel he definitely went Union.The opposition list and Larry both said Union, butShawn and Art both feel he voted Company. Shawnseems strong in his conviction that Charlie voted Com-pany.Dick Maynard-Ihad listed as question beforeand have no doubt now that he voted Union. Theopposition list, Larry and Art all agree-Union.Henry Premo-Union all the way including theopposition list.George Ryan-Union in all opinions,but he wasnot named in either direction on the opposition list.H. L. Kelley-If it is ever opened and countedthere is no doubt it will be Union.Jan Newbegin-Definately [sic]Union in theopinion of all parties including the opposition list. Pres-ent attitude leaves something to be desired.Don Colborn-Union all the way including theopposition list. Attitude has been miserable during allof this period:John Ryan,Pat Connelly and Jim Melvin can allbe lumped together with no doubt about their votes ifand when counted.That covers the twenty five ballots cast,and pres-ent attitudes among them are surprising.With the ex-ception of Don Colborn and Jan Newbegin I feelpresent attitudes are very good among what I class asthe Pro Union people.A lot of the Company peoplefeel frustrated presently waiting to see what happensnext.In my present opinion we would be much betteroff if we could get rid of Colborn,Newbegin and H. L.Kelly.H. L. is very intelligent,is presently doing a gooddays work,but is just too weird to contribute to orderlyoperation of the station. Colborns attitude stinks andis not likely to change,and Jan Newbegin is not doingwhat she is capable of putting out. Beyond those threeif their are others that we would be better off havingwork for some other company I would OK them goingup the list from bottom to top starting above H. L.Should we have another election the followingwould now be added to the list of eligible voters: Doro-thyMatthews,Fred Delaney, Joe Campos & BobShimko.Of these four the Company could count onDorothy Matthews and Fred Delaney.I'm not sure atthis point about the other two.Now let's touch on supervisors and their involve-ment:Link Dixon-Link is tired at present and sufferingfrom moving bone fragments in his airplane crash bat-tered jaw. In spite of this he gave the Company fullsupport through all of this and has been pushing hardon our construction activities.Nev Dunn-Pushes hard for the Company all theway.Frank Kennedy-I don't feel took an active partin either direction during the preelection period. He hasbeen giving all out effort during and since on the con-struction projects in the station.Art Bradley-Did exactly what he was told orasked to do during the preelection period and contri-buted greatlyby filling in on air,and in various openshots.Shawn Fitzgerald-Came to life and made an allout effort during the preelection period.Has beenworking veryhard since getting ready in the studio forcolor cameras to be activated.LarryBender-Made an all out effort prior to theelection and has put in many extra hours in effort toplug the holes in the news department.Strain of newsdepartment problems and personal problems is show-ing.In a category all by herself in more ways than one,EllenWells has been truly both a "confidential" anddependable staff member through all of this activity. Idon't want her face to get too red typing this memo, butit is a shame that more families don't turn out daugh-ters that measure up to her standards.8.The discharge of H. L. KellyAround 1 p.m. on November 11 Mrs. Kelly was work-ing at her desk in Bradley's office when she overheard AnnBowen say to Bradley, "When am I going to get the Aubu-chon continuity report out?"The Aubuchon continuity re-port is a monthly document sent to an advertiser. As ofNovember 11 the report covering the month of October wasseveral days overdue.Most of it had already been preparedby an employee other than Mrs. Kelly and Miss Bowen.Approximately 30 minutes'work remained.Preparation ofthe Aubuchon continuity report was not one of Mrs. Kelly'sregularly assigned tasks.Mrs. Kelly considered it to be MissBowen's work. Miss Bowen was one of the female employ-ees at the station whom Mrs. Kelly thought was persecutingher. Bradley's reply to Miss Bowen was that he would haveMrs. Kelly do it.Around 4:30 p.m., when Mrs. Kelly was busy with oneof her regular tasks,Bradley told her to finish the Aubuchoncontinuity report. She told him that she was too busy withwhat she was doing.She finished the task she was workingon at 5 p.m., her regular quitting time, and prepared to leavethe station. Bradley asked about the Aubuchon continuityreport.An emotional scene ensued in the course of whichMrs. Kelly asked Bradley if he was going to use force tokeep her at the station past her quitting time and Bradleytook the position that she must give him a yes or no answerimmediately whether she was going to finish the report.Mrs. Kelly said she would think about it and let him knowin the morning. Bradley said that,if she did not answer hisquestion, there was no point in her returning in the morning.Mrs. Kelly left and never returned.Mrs. Kelly and Miss Newbegin live together. The nextmorning, Miss Newbegin gathered up the personal effectswhich Mrs. Kelly had left at the office.She began leafingthrough a stenographer's notebook which Mrs.Kelly hadused in the course of her work and tearing out pages whichcontained material which she considered to be Mrs. Kelly'spersonal property. Bradley ordered her to stop.A few acri-monious words passed between them. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Analysis and Conclusions1. Section 8(a)(3)a.The discharge of Patrick Connelly and JohnRyanRespondent's ostensible reason for discharging PatrickConnelly and John Ryan on July 16 is that Eaton decidedto eliminate daytime news programs because of the instruc-tions he had received in Atlanta the preceding weekend inorder to reduce the payroll. It is so obviously a pretext thatsetting forth the basis for my conclusion is almost an act ofsupererogation.In the first place, Respondent does not contend thatEaton was ordered to reduce the payroll at WPTZ by dis-charging employees. Roddey's testimony about what he saidin Atlanta at the conference of television station managersmakes it clear that salaries were only mentioned in theaggregate sense of not letting them get out of line withanticipated revenues. Eaton's own account of his Mondaymorning staff conference reflects this same approach. And,most significantly, Bradley's account of the WPTZ staffconference shows that, if the payroll was mentioned at all,itwas only in passing, thus:Q. Tell the TrialExaminerwhat happened at themeeting?A. That meeting was primarily devoted to eco-nomics within the station,itself.Q. Tell him what was said?A. As I recall, the main thrust of the meeting wasthat the month of August, I believe, is going to be a verytight month economically because it is going to be anexample not only to our television operations but to ourcorporate office of just how well we can control ourbudget and how we can cut what we feel are unneces-sary expenses, and what we can do as individual de-partmentheadswithinthestationtoreduceexpenditures.He did mention several things,' specifically. I thinkone of the things hardest hit was the use of telephonetoll calls. Each one of us or each department, respon-sibility of each department head has a budget for thetelephone, among other budgets within the shop, anditwas stressed very highly among other things that wewill endeavor to do everything humanly possible tostay within and hopefully under our telephone budgetand that included the personnel in our budget whowere directly responsible to us as department heads.Q. Was there any specific discussion of layoffs orpersonnel cutback?A. To my knowledge, no, sir.Next, the time sequence of Thomas Beardsley's hopesof becoming a newsman and the dashing thereof is mostsignificant.On Tuesday, July 13, after the Monday staffconference but before Connelly's and Ryan's visit to theCharging Party's office, Beardsley was not told that a thirdnewsman would not be added to the staff, only that the datewas being postponed.Finally, there are such traditional indicia of discrimina-tory motivation as the fact that Connelly and Ryan weredischarged in the middle of the day, the fact that Eatonescorted each of them from the station, the fact that themajor part of the work each performed continued to bedone by others after they left, and the fact that Wilson, theman with whom Connelly worked, had to go on overtimeand eventually had to use his stepson part time to keep upwith the work.The main string to Respondent's bow is the argumentthat Eaton, while admittedly being aware of a "rumbling"of union activity among its employees, was unaware ofConnelly's and Ryan's overt union activities which began inthe late afternoon of Wednesday July 14, when he made hisdecision to eliminate the morning newscasts. This argumentturns on the significance to be attached to four lines in thetranscript, thus:Q. At what point did you make the decision orconsider a reduction in the work force?A. To the best of my recollection probably aboutWednesday of that week.At no point in the record does Eaton specifically denyknowledge of Connelly's and Ryan's activities. At one pointprior to asking the above question, counsel for Respondenttook the following position:TRIAL EXAMINER: Are you asserting that partof your defense was a lack of Company knowledge ofUnion activities at the time Pat Connelly and JohnRyan were discharged?MR. BACHELLER: No, our evidence will showthat we had some evidence of Union activities-at leastone day before they were terminated.I find, on this state of the record plus Eaton's accountof his phone conversation with Dick Krause on the eveningof July 15, that Eaton had knowledge of Connelly's andRyan's overt union activities when he decided to eliminatethe morning newscasts. Eaton's personal animosity againstthe Charging Party is revealed by his October 22letter toRoddey. When Eaton learned that Connelly and Ryan werethe ringleaders of an effort to organize WPTZ's employees,he have the classic knee-jerk reaction and fired them for it,seizing on economics as a pretext. When he did so, Respon-dent violatedSection 8(a)(3) and (1) of the Act.b. The discharge of James MelvinJames Melvin is a more difficultcase.The evidence forand against the General Counsel's pretext theory is closelybalanced. On the one hand, for example, is the fact that noemployee was ever discharged, before Melvin, for his han-dling of the program log. On the other is the fact that DonColborn was officially reprimanded for doing preciselywhat Melvin was, in part, ostensibly discharged for doing onthe evening of September 8, i.e., failing to sign off the logwhen he left the station for an appreciable period of time.The Melvin and Colbom cases cannot be equated, ofcourse, forMelvin's act was much more egregious thanColborn's. Colborn's sin lay in forgetting to sign off the logwhen the station closed down. Melvin's lay in turning re-sponsibility for the log over to someone else while the sta-tion was operating and leaving the log in a condition whereit did not reveal on its face that someone other than he hadbeen responsible. Similarly, all of the haggling in the recordover what persons on the log did when they slipped out fora cup of coffee or went to the toilet does not shed any real ROLLINS TELECASTING, INC.625light on the issue before me. If there is one thing that iscrystal clear in this record, it is that James Melvin's dis-charge was unique in the annals of Station WPTZ.This proceeding contains several strong elements in theGeneral Counsel's favor. Melvin was discharged not toolong before the election. As the results of the voting estab-lish, the issue was a close one at the time. Respondent wasstrongly opposed to the Charging Party. Melvin was clearlyand obviously identified with the prounion side. His con-cern for Mrs. Kelly was linked to his attitude toward Re-spondent as an employer, as his angry, obscene exchangewith Bradley when Bradley returned from the hospital onSeptember 7 demonstrates. Emotions on both sides weredeeply involved. All the elements are, I think, 'present tojustify an inference that Respondent seized on the events ofSeptember 8 to rid itself of a union advocate if Respondent'sostensible reason for discharging Melvin will not stand themost rigorous scrutiny.Moreover, in the General Counsel's favor are suchitems as the fact that WPTZ's programming went on the airwithout incident while Melvin was away from the station,thanks to Carl Leahy, the fact that Bradley permitted Mel-vin to go back to work when he returned from the hospital,the fact that production work scheduled to be done on theevening of September 8 was done, and the fact that Respon-dent suffered no real harm as a result of Melvin's failure tosign off and back on the log. In the latter connection, I wasnot impressed by the stress Eaton sought to place on the direconsequenceswhich would surely have resulted if an FCCinspector had walked info the station on the evening ofSeptember 8. The simple fact is that none did. And, asEaton himself conceded, if the log had not been correctedand a To Whom It May Concernmemorandumattached toiton September 9, it would have been virtually impossiblefor an inspector thereafter to discover what happened.Respondent does not claim that Melvin was dischargedfor leaving the station without permission. If it did, the factthat he did so on the evening of September 7 when he wasnot on the log would assume greater significance eventhough there is no evidence that Respondent learned of thatincident. Rather, Respondent has consistently maintainedthat Melvin was discharged for dereliction of duty while onthe log on the evening of September 8. All of its actions,including Eaton's statement at the discharge interview thatMelvin was being discharged for leaving the station withoutpermission and for committing a seriousFCC log violation,were consistent with such a motive. Therein lies the key tothis issue.The General Counsel introduced into evidence a por-tion of the FCC regulations relating to logs to rebut thetestimony of Respondent'switnesses that Melvin's dere-liction exposed it to serious penalties. The portion in therecord simply establishes the requirement that televisionstations maintain daily program logs and sets forth, in de-tail,what they shall contain. I left the record open to giveRespondent an opportunity to insert other specific portionsof the FCC regulations relating to penalties. Respondenthas not availeditselfof this opportunity, although it hasincluded in an appendix to its brief several FCC decisionsand other documents which bear on the seriousness of log-ging violations. (Although these are not, literally, "a copy ofthe FCC regulation which purports to be on logging whichis not contained in" the exhibit introduced by the GeneralCounsel, I hereby, pursuant to the commitment I made atthe hearing, designate them as Trial Examiner's Exhibit 1and receive them into the record of this proceeding.) Never-theless, it is common knowledge that the FCC holds thepower of life and death over television stations and thattelevision stations are, with good reason, concerned aboutits regulations. In my view, the most significant fact in thisrecord is the call which was immediately made to Atlantawhen the discrepancies in the September 8 log were discov-ered and the dispatch with which Eaton and Bradley fol-lowed the instructions they received to correct them. Thepicture I get from all the evidence before me, including theFCC cases submitted by Respondent, is two executives ofa television station seriously concerned about a violation ofFCC regulations and not thinking, at least for the moment,of the upcoming election. For that reason I find the GeneralCounsel has not established by a preponderance of the evi-dence that Respondent's ostensible motive for dischargingJames Melvin on September 9 was a pretext.c.The discharge of H. L. KellyIf there is a continuum that runs from the most obvi-ously illegal discharge in Board history to the most obvious-ly legal, the case of H. L. Kelly must be as close to one endas the case of Patrick Connelly and John Ryan is to theother. The first witness called by the General Counsel wasWilliam Eaton. The first piece of evidence the GeneralCounsel put into the record was Eaton's personal and confi-dential October 22 letter to James Roddy. At the end of theGeneral Counsel's caseI solicited a motion todismiss fromRespondent so I could throw out that part of the complaintwhich alleged Mrs. Kelly's discharge as a violation of theAct. I did so on the ground that the General Counsel hadfailed to make outa prima faciecase. The General Counseltook a special appeal while the hearing continued. TheBoard reversed. The only evidence in the record whichmight conceivably justify a finding of discriminatory moti-vation in Mrs. Kelly's case is the references to her in Eaton'sOctober 22 letter to Roddey. It was my opinion when Igranted Respondent's motion to dismiss that those refer-ences, taken in the context of all the statements in the letter,and weighedagainsMrs. Kelly's own account of what hap-pened on November 11, were not enough to support evena prima faciecase. Nothing that has happenedsince, includ-ing the Board's reversal of my ruling, has caused me tochange my mind. I find, therefore, that Respondent dis-charged H. L. Kelly on November 11 for insubordinationand not for a reason proscribed by the Act.2. Section8(a)(1)a.Miscellaneous allegationsThe complaint contains long and elaborate allegationsof independent violations of Section 8(a)(1) of the Act byRespondent. At the end of the General Counsel's case I alsodismissed an allegation, predicated on Eaton's October 22letter to Roddey, that Respondent had createdan impres-sion of surveillance among its employees. The General 626DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel did not appeal this ruling.On the basis of therecord as a whole,I find no support for an allegation thatRespondent interrogated its employees by the acts of Wil-liam Eaton,Lincoln Dixon,and James Roddey,in the sensein which that term of art is used in Board law. (The GeneralCounsel would infer violations by Eaton and Dixon fromthe October 22 letter.I do not think the wording of the letterwill support inferences that conversations with employees,for instance,in the paragraph on Dennis McDowell, werecoercive in nature.The allegation as to interrogation byRoddey is predicated on his August 11 speech to the em-ployees of Station WPTZ.Other allegations of the com-plaint based on that speech are discussed in more detailbelow.)Another paragraph alleges that Eaton withheld a wageincrease from an employee on or about August 3. Thisallegation is predicated on Janet Newbegin's conversationwith Eaton about a raise.I have found that the conversationtook place in mid-August,based on Miss Newbegin'a testi-mony that Eaton gave both the wage freeze and the unionsituation as reasons why he could not give her a raise at thattime.No violation occurred at that time since Eaton was notmotivated by the union activities of employees and the Gen-eral Counsel has not established a pattern of raises whichwould have resulted in one for Miss Newbegin around thattime if the election had not been pending even though thewage freeze might have postponed its implementation. Thefact that Eaton also expressed antiunion sentiments(a strikeelsewhere had caused Respondent to bring in replacements)in the same conversation does not aid the General Counsel'scase.In any event,the remarks made by Eaton on thatoccasion did not exceed Respondent's free speech rightsunder Section 8(c) of the Act.However,allegations thatRespondent violated the Act by promising wage increasesare proved in the record. I find that Respondent violatedSection 8(a)(1) in this respect by Dixon's remarks to MissNewbegin on September 16 (she would get a raise to $100a week if the Charging Party lost the election)and Septem-ber 28("Remember,I have committed you to the compa-ny") and by Roddey's remark to her on September 26 or 27(he would see to it that any promises which had been madeto her would be kept.Another paragraph alleges threats to discharge em-ployees by Arthur Bradley,Robert Connelly,and WilliamEaton.The allegation as to Eaton is based,once again, onthe October 22 letter.I find no support in it for this part ofthe complaint. As with my ruling at the hearing on impres-sion of surveillance,I find nothing illegal in a supervisor andmanager writing a personal report to his superior which wasseen only by the confidential secretary who typed the faircopy for him until other employees retrieved the torn piecesof his handwritten draft from a trash bin and taped themtogether.As to Bradley and Connelly,the allegations arebased on their conversations in October with H. L. Kellyand Janet Newbegin,respectively. The Bradley-Kelly inci-dent was a joking exchange. Connelly did not threaten todischarge Miss Newbegin because of her union activities.Respondent did not violate the Act on either occasion.Two other parts of this proceeding deserve more de-tailed treatment.They are Roddey's August 11 speech andH. L. Kelly's transfer.b. James Roddey's August 11 speechVarious employees testified and Roddey concededthat he made the following points either in his openingremarks to them on August 11 or in the question and answerperiod which followed:1.He countered the argument that the Teamsters area powerful union which could get benefits for the employeesby pointing out that on the only occasion when the Team-sters had organized one of Respondent's enterprises, Re-spondent had closed it rather than deal with the Teamsters.He was as hard a bargainer as the Teamsters and would becapable of resisting the Teamsters' demands for benefitswhich Respondent did not want to give.2.He cautioned employees that, if the Teamsters re-sorted to a strike, the only legal means available to them toforce Respondent to give in to their demands, they wouldbe replaced, temporarily or permanently depending on thecircumstances that prevailed at the time.3.He suggested that the employees organize a commit-tee to deal with Respondent about their grievances. Heattempted to persuade them that such a course would bebetter for them than going union by assuring them he wouldact if their claim that they were grossly underpaid provedaccurate by area standards.The complaint alleges this speech violated the Act be-cause Roddey suggested to employees that they deal direct-ly with Respondent rather than through a union, that hetold them another of its "stations" had closed rather thangive in to a union, and that he created an impression amongemployees that it would be futile to select the ChargingParty as their bargaining representative. I agree.Roddeyobviously intended to stay within the bounds of permissiblecampaign propoganda under Board law. His reference totemporary or permanent replacements proves that. Howev-er,when it is coupled with his ready admission that he didnot elaborate on the difference because no employeepressed the point, it indicates that he intended to come asclose as possible to the line which separates free speech fromillegal statements.When viewed in the context of the meet-ing as a whole, as well as the total situation which existedatWPTZ at that time, it is clear that point 1, above, wasreasonably understood by the employees to be a veiledthreat to close the station if the Charging Party won theelection, that point 3 was reasonably understood by theemployees to be a veiled promise of benefits if they rejectedthe Charging Party, and that all three points taken togetherwere reasonably understood by the employeesas a messagethat it would be futile for them to vote for the ChargingParty.LincolnDixon's remarks to Dennis McDowellaround July 21 ("it was too bad the only people who wouldget hurt would be the employees, the company was alreadymaking arrangements to bring people in in the event of astrike, and the station could keep running a lot longer thanthe employees who would go on strike") were also coercive,when considered in context, for the latter reason. Each mes-sage was violative of Section 8(a)(1) of the Act.c.H. L. Kelly's transferAs already indicated, the facet ofthis proceeding at ROLLINS TELECASTING, INC.which I disagree withthe GeneralCounsel mostprofoundlyis the treatment accorded by Respondent to Mrs.Kelly. Thecomplaint alleges violations of Section 8(a)(1) inthat Re-spondent changed Mrs.Kelly'sjob classification and dutiesin order to keep her from voting in the election and changedher working conditions because of her adherence to theChargingParty.IfRespondent did such things for suchmotives,of course, they wouldconstitute violations of Sec-tion 8(a)(3) of theAct as well.In fact,the GeneralCounselin his brief argues for a Section 8(a)(3) type remedy eventhough the complaint does not allege violations of Section8(a)(3) in this regard.There is,of course,no legal inconsis-tencybetween the General Counsel's pleadings and hisbrief,for there is no bar to a Section 8(a)(3) type remedy foran appropriateSection 8(a)(1) violation.The point does,however, point up the basis of my disagreementwith theGeneralCounsel's theory.The GeneralCounsel emphasizes Respondent's mo-tive.Hepoints to Janet Newbegin's commentsabout AnnBowen actinglike a 5-year-old andArthur Bradley's re-sponse that she should tell Miss Bowen her view that Re-spondent had made Mrs. Kelly a confidentialsecretary inorder to kill her vote as the clearest indication in the recordof Respondent's discriminatory motive.Ido not read thistestimony as an indicationof anything other than that theemployees viewed the transfer in this way and that Bradleytold Miss Newbegin to tell it to Miss Bowen and not to himwhen Miss Newbeginbroughtthe subjectup. The record asa whole permits no conclusionbut thatRespondent actedtoward Mrs.Kellyfrom motives of compassion throughout.There is much testimonyby Mrs.Kelly in the record,reliedon heavily by theGeneral Counsel, to the effect thatBradley did not giveher any workto do after she becamehis privatesecretary and that variouspersons at the stationpersecuted her. I have not includedit in myfindings of fact,above,because I do not believeit.When Mrs. Kelly was onthe witness stand she was obviouslya seriously disturbedyoungwoman. Even if Miss Newbegin's remark toBradleyabout Ann Bowen acting likea 5-year-old is taken as objec-tive evidence that Miss Bowen and other femaleemployeestreated hershabbily andnot as simply a manifestation ofMrs. Kelly's neurotic point of view,it does notestablish thatRespondent,in the person of any of its supervisors,did so.Every incidentin the recordwhichrelates toMrs. Kelly'spersonal troubles indicates Respondent's concern for her asa human being;from Bradley's visiting her in the hospitalthe dayafter she tried to kill herself to the meetings he andEaton held with employees in order to smoothher path. Forthese reasons,I conclude that Respondent's sole motive fortransferring Mrs. Kelly tothe jobof Bradley's private secre-tary was its desire, as stated, to fill the job of continuitysecretaryin the most effecient manner following the res-ignationof CindyBromley.The conclusionthatRespondent transferred Mrs. Kel-ly fora nondiscriminatory reason does not, however, dis-pose of the question of whether Section 8(a)(1) has beenviolated, for the question of Respondent'smotive ceases tobe controlling when the incident is viewed from the stand-point of what was said to Mrs.Kelly and its effect on herandother employees.Eaton told Mrs. Kelly thatthe trans-fer made her a confidential employee, that confidential em-627ployees were barred from the unit,and that she would there-fore not be able to vote in the election.Regardless of hismotive for making this statement,Eaton was wrong abouther becoming a confidential employee,as the Board hasalready ruled in Case 3-RC-5218.The effect reasonably tobe anticipated from such a statement on employees situatedas were Mrs. Kelly and the other employees of WPTZ wasa restraint on them in the exercise of their Section 7 rights.When Eaton made this statement to Mrs.Kelly aroundAugust 20,therefore,Respondent violated Section 8(a)(1) ofthe Act.3. Section 8(a)(5)At all times relevant to this issue,there were 28 em-ployees,including Patrick Connelly, John Ryan, and JamesMelvin,in the all-employees unit agreedto by theparties inCase 3-RC-5218. On July 16, the day on which the Charg-ing Party mailed and Respondent received the ChargingParty's demand for recognition,the Charging Party hadauthorization cards from 14 of those employees.On July 19,the day before William Ford, Respondent's attorney,opened and replied to the Charging Party's demand letter,it had 16.On July 30,it had 18. The only one of these cardswhich Respondent contends does not validly designate theCharging Party as the signer's representative for purposes ofcollective bargaining is that of Dennis McDowell. McDo-well signed a card for Carl Leahy on July 14. McDowell'stestimony as to whatLeahy saidto him on that occasion isas follows:Q. (By Mr.Bacheller)Referringto the card whichyou signedon July 14th and yourconversation withMr. Leahy,do I understand that he said that the cardis only to find out about the Union?A. He said that the card was to show that theemployees were interested in having a Union come inand that this would petition them to come in, but itdidn't necessarily constitute the fact they would get in.He said we would have meetings with the Union andwe would decide whether we wanted them in there;that there would be an election;that signing the carddid not mean that the Union was in or that necessarilywe wanted them in; that we wanted them to petition thecompany and talk to them.Q. Only for that purpose?A. Right.In other words,Leahy told McDowell that his authori-zation card was for an election only. As an "election only"card,itcannot be counted in determining whether theCharging Party represented a majority of Respondent's em-ployees.Eliminating it from the calculations leaves theCharging Party with 13 valid authorizationcards onJuly 16,15 or July 19,and 17 on and afterJuly 30,all in a unittotaling 28 employees.The Charging Party thus achievedmajority status on July 19, before Respondent rejected itsdemand for recognition. Therefore,all the prerequisites tobargaining required under theGisseldoctrine(N.LRB. v.Gissel Packing Company,395 U.S. 575)--i.e., a demand forbargaining in anappropriateunit amajority ofwhose mem-bers have authorized the demanding union to representthem for purposes of collective bargaining as evidenced by 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDvalid authorization cards executed by those employees-arepresent here in the eventGisselis otherwise applicable.The Supreme Court's testas setforth inGisselat 614that, "[i]f the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair election (ora fair rerun) by the use of traditional remedies, thoughpresent,is slight and that employee sentiment once ex-pressed through cards would, on balance, be better protect-ed by a bargaining order," then a bargaining order shouldissue ismet here. Respondent's principle unfair labor prac-tice was the discharge of Patrick Connelly and John Ryanfor seeking to organize its employees. No violation is moredestructive of the employee rights the Act is designed toprotect. Even if the traditional remedy for discriminatorydischarges results in Connelly and Ryan one day walkingback into the station waving their backpay checks over theirheads to the cheers of an assembled multitude,Respondent's employees will not soon, if ever, forget theprice they have been forced to pay and the ordeal they havebeen put through because of Respondent's violation of therights of its employees. I find, therefore, that Respondenthas violated Section 8(a)(5) and (1) of the Act by refusing,on and after July 20, to bargain with the Charging Party.III. THE CHALLENGES AND THE OBJECTIONS TO THE ELECTIONOf the three challenged ballots still outstanding inCase 3-RC-5218, I recommend that those cast by PatrickConnelly and John Ryan be opened and counted, that theone cast by James Melvin not be opened and counted, andthat a second revised tally of ballots be issued.Three objections to the election held on September 28were referred to me for hearing. The first related to thedischarge of Melvin. Since I have found that the GeneralCounsel has failed to prove that Melvin's discharge violatedthe Act, I recommend that this objection be overruled. Thesecond related to events which took place on election day.Charging Party but uncovered during the investigation ofCases 3-CA-4538, 4591, and 4636 which occurred duringthe critical period; i.e., those events alleged as violations ofSection 8(a)(1) in the complaint in this proceeding whichoccurred between the filing of the petition in Case 3-RC-5218 on July 22 and election day.The gravamen of the second objection is that Respon-dent destroyed the so-called laboratory conditions neces-sary for a fair election by locking the back door to thestation, thus forcing employees to approach the pollingplace by a route which led past the offices where executivesand supervisors were working. The back door was, in factlocked during the election. There was a sign on it which read"Please use front door from 2 to 4 p.m.," the period duringwhich the poll was open. The front stairs debouch onto asecond floor reception area. Ellen Wells, who is privatesecretary to William Eaton, the station manager, and appar-ently doubles as receptionist, has a desk in this area. Eaton'soffice lies just off it. So does the office of Arthur Bradley,the operations manager. Eaton was working in his officeduring the election. He went into the reception area four orfive times. Bradley was in his office during part of the time.He greeted several employees as they went by and asked ifthey had voted yet. William Ford, Respondent's attorneywho was at the station for the election, waited in the recep-tion area while the poll was open.In order to reach the sales office where the poll was setup, employees had to walk through the receptionarea anddown a hall past the film department, the newsroom, andthe restrooms.Before the election,Ford placed maskingtape across the hall at the reception area end and at a pointbeyond theentrance to the sales office.He issued strictorders that no one other than employees on their way to thepoll was to cross the tape between the hours of 2 and 4 p.m.These orders were not violated. By stickingone'shead outthe sales office door, it is possible to see down the hall andinto part of the reception area.There is nothing in these arrangements and/or eventswhich in any way affected the outcome of the election. Irecommend that the second objection be overruled.With respect to the third objection referred to me forhearing, I have already found that Respondent violatedSection 8(a)(1) of the Act by Lincoln Dixon's conduct onSeptember 16 and 28 and James Roddey's conduct on Sep-tember 26 or 27 in promising Janet Newbegin a raise if shevoted against the Charging Party; by Roddey's conduct onAugust 11 in threatening to close the station if the ChargingParty won the election, in promising employees benefits ifthey rejected the Charging Party, and in telling employeesitwould be futile for them to vote for the Charging Party;and by William Eaton's conduct around August20 in tellingH. L. Kelly that she was being transferred to a confidentialemployee's position and would, therefore, not be able tovote in the election. All of these events took place during thecritical period. Together they interfered with the electionsufficiently to invalidate the September 28 election. I rec-ommend that the third objection be sustained.If the second revised tally of ballots issued in Case3-RC-5218 after the ballots of Patrick Connelly and JohnRyan are opened and counted shows that a majority of thevalid votes cast on September 28 were cast for the ChargingParty, I recommend that the Charging Party be certified. Ifit does not, I recommend that the election held on Septem-ber be set aside and that, in conformity with my recommen-dations below in Cases 3-CA-4538, 4591, and 4636, allproceedings in Case 3-RC-5218 be vacated.Upon the foregoingfindingsof fact,and upon the en-tire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.Rollins Telecasting, Inc., is an employerengaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Teamsters Local Union No. 648,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.All employees of Respondent at its Television Sta-tionWPTZ, Plattsburgh, New York, and at Terry Moun-tain,New York, including office clerical employees, butexcluding sales personnel,managerial employees,confiden-tial employees, watchmen and guards, professional employ-ees, and supervisors as defined in the Act constitute a unit ROLLINS TELECASTING, INC.appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4. At all times on and after July 19, 1971, the ChargingParty has been and is now the representative for the purposeof collective bargaining of the employees in the unit de-scribed above within the meaning of Section 9(a) of the Act.5. By refusing, on July 20,to recognize the Charg-ing Party as representative of the employees in the unitdescribed above for the purpose of collective bargainingand by refusing at all times thereafter to recognize andbargain with the Charging Party, Respondent has violatedSection 8(a)(5) and(1) of the Act.6. By discharging Patrick Connelly and John Ryan onJuly 16, 1971, for engaging in union activities, Respondenthas violated Section 8(a)(3) and (1) of the Act.7. By promising an employee a raise on September 16,26 or 27, and 28, 1971, if she voted against the ChargingParty; by threatening to close the station if the ChargingParty won a Board representation election and promising itsemployees benefits if they rejected the Charging Party, bothon August 11, 1971; by telling its employees, on July 21 andAugust 11, 1971, that it would be futile for them to vote forthe Charging Party in a Board representation election; andby telling an employee on or about August 20,that shewas being transferred to a confidential employee's positionand would, therefore, not be able to vote in a Board repre-sentation election, Respondent has violated Section 8(a)(1)of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.9.The allegations of the complaint that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingJames Melvin on or about September 9, 197.1, and H. L.Kelly on or about November 9, 1971, have not been sus-tained.10. The allegations of the complaint that Respondentviolated Section 8(a)(1) of the Act by various acts and con-duct not expressly found violative herein have not beensustained.THE REMEDYIn order to effectuate the policies of the Act, it isnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and remedy them. Asalready indicated, I will recommend that Respondent berequired to recognize and bargain with the Charging Partyas the duly designated representative of its employees and,-if an understanding is reached, embody it in a signed agree-ment in the event that further processing of Case 3-RC-5218 by the Board does not result in the same dutybeing imposed on Respondent by a Board certification.Sincethe discharge of Patrick Connelly and John Ryan forengaging in union activities,the basis for my recommenda-tion that Respondent be required, in any event, to recognizeand bargain with the Charging Party, was such an egregiousviolation of the Act, I will also recommend entry of a broadrather than a narrow order. With respect to Connelly andRyan,I will recommend the usual remedy of reinstatementand backpay computed on a quarterly basis, plus interest at6296 percent per annum, as prescribed inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. Finally, I will recommend that Respondentbe required to post appropriate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER2Rollins Telecasting,Inc., its officers, agents, succes-sors,and assigns, shall:1.Cease and desist from:(a) In the event Case 3-RC-5218 does not result incertification of Local 648, refusing to recognize and bargainwith Teamsters Local Union No. 648, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of itsemployees in the unit found appropriate herein.(b) Discharging employees for engaging in union activ-ities.(c)Promising employees raises and other benefits ifthey reject union representation.(d) Threatening to close television stations if employeesvote for union representation.(e) Telling employees it would be futile for them to votefor union representation.(f)Telling employees they arebeing transferred to aconfidential employee's position and thus are ineligible tovote in a Labor Board representation election when, in fact,their transfers are not to confidential positions.(g) In any manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, in the event Case 3-RC-5218 doesnot result in certification of Local 648, bargain collectivelywith Teamsters Local Union No. 648,International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of theemployees in the unit found appropriate herein and, if anunderstanding is reached, embody such understanding in asigned agreement.(b) Offer Patrick Connelly and John Ryanimmediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions andmake them whole for anyearningstheylost as a result oftheir discharge on July 16, 1971, plus 6 percent interest.(c) Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.2 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall,as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and order, and all objections thereto shall bedeemed waived for all purposes. 630DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(e) Post at its television station in Plattsburgh, NewYork, copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the RegionalDirector forRegion 3, after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,3 In the event that the Board's Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing anOrder of the National Labor Relations Board."including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(f)Notify the Regional Director for Region 3, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith .4IT Is ALSO ORDERED that the complaintbe dismissed inso-far as it alleges violations by Respondent of Section8(a)(3)and (1) of the Act by discharging James Melvin or or aboutSeptember 9, 1971, and H. L. Kelly on or about November9, 1971, and insofaras it allegesviolations by Respondentof Section 8(a)(1) by acts and conduct not expressly foundviolative herein.° In the event that this recommended Order is adopted by theBoard afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 3, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."